Case: 12-13257   Date Filed: 05/01/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-13257
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:12-cv-00110-JES-DNF



FREDERICK LEVIN WATERFIELD, JR.,

                                                            Plaintiff-Appellant,

                                  versus

ALANE LABODA,
DARRYL CASANUEVA,
CHRIS W. ALTENBERND,
JAMES W. WHATLEY,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 1, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-13257     Date Filed: 05/01/2013    Page: 2 of 4


      Frederick Levin Waterfield, Jr., a Florida prisoner, appeals the district

court’s sua sponte dismissal of his pro se 42 U.S.C. § 1983 civil rights complaint

that he filed against four Florida state judges (the judges), as well as the denial of

his subsequent motion for rehearing or a new trial. Liberally construed, Waterfield

argues on appeal that the Florida state courts did not have jurisdiction over his

criminal prosecution, and that the judges violated his rights by denying his

post-conviction motions on procedural grounds. After consideration of

Waterfield’s brief and careful review of the record, we affirm.

      As an initial matter, the district court did not err by sua sponte dismissing

Waterfield’s complaint without requiring a response from the judges. 28 U.S.C.

§ 1915A establishes a screening procedure for prisoner complaints that requires the

district court to review a complaint and dismiss it for failing to state a claim as

soon as possible, preferably before the complaint is even docketed. 28 U.S.C.

§ 1915A(a). As such, dismissal prior to a responsive pleading from the judges was

not only permissible, but was encouraged by the statute. Cf. Vanderberg v.

Donaldson, 259 F.3d 1321, 1323-24 (11th Cir. 2001) (holding that 28 U.S.C.

§ 1915(e)(2)(B)(ii), a provision analogous to § 1915A, allows a district court to sua

sponte dismiss a prisoner’s complaint for failure to state a claim before service of

process).




                                           2
                Case: 12-13257       Date Filed: 05/01/2013      Page: 3 of 4


       Dismissal of Waterfield’s complaint, moreover, was warranted under

§ 1915A. 1 The judges were absolutely immune from civil liability for their

handling of Waterfield’s criminal case and post-conviction proceedings. See, e.g.,

Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005); Bolin v. Story, 225 F.3d

1234, 1239 (11th Cir. 2000). The district court, furthermore, did not err by

refusing to issue an injunction instructing the judges on how they should have

resolved Waterfield’s state-court proceedings, or detailing what actions they

should take in the future with regard to his criminal judgment. See Pompey v.

Broward Cnty., 95 F.3d 1543, 1546-50 & n.6 (11th Cir. 1996) (discussing the

principles of federalism, comity, and equity that militate against a federal judge

issuing an injunction against state judges, even in the absence of ongoing

state-court proceedings); see also 42 U.S.C. § 1983 (“[I]n any action brought

against a judicial officer for an act or omission taken in such officer’s judicial

capacity, injunctive relief shall not be granted unless a declaratory decree was

violated or declaratory relief was unavailable.”).

       To the extent Waterfield attempted to attack his criminal convictions,

prisoners are prohibited from using § 1983 to challenge the fact or duration of their

confinement. See Wilkinson v. Dotson, 544 U.S. 74, 78 (2005); Heck v. Humphrey,

512 U.S. 477, 487 (1994) (explaining that “the hoary principle that civil tort

       1
          We review de novo a district court’s sua sponte dismissal under 28 U.S.C. § 1915A for
failure to state a claim. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1279 (11th Cir. 2001).
                                               3
              Case: 12-13257     Date Filed: 05/01/2013   Page: 4 of 4


actions are not appropriate vehicles for challenging the validity of outstanding

criminal judgments applies to § 1983 damages actions that necessarily require the

plaintiff to prove the unlawfulness of his conviction or confinement”).

Waterfield’s contention that the state courts lacked jurisdiction over his criminal

proceedings would necessarily imply the invalidity of his criminal conviction, and

§ 1983 therefore was not an appropriate vehicle for his argument. See Heck, 512

U.S. at 486-87. Finally, the district court did not abuse its discretion by denying

Waterfield’s motion for rehearing or a new trial because Waterfield simply sought

to relitigate the merits of his § 1983 complaint. See Wilchombe v. TeeVee Toons,

Inc., 555 F.3d 949, 957 (11th Cir. 2009) (“A motion for reconsideration cannot be

used to relitigate old matters, raise argument or present evidence that could have

been raised prior to the entry of judgment.” (quotation omitted)).

      AFFIRMED.




                                          4